             Case 2:16-cr-00248-JFC Document 83 Filed 11/13/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

United States of America,                     )
                                              )
                v.                            ) Criminal No. 16-248
                                              )
Eric Wesley Triplett,                         )
                                              )
                          Defendant.          )

                                MEMORANDUM OPINION
CONTI, J.

       I.       Introduction

       Pending before the court is a pro se motion for early termination of supervised

release filed by defendant Eric Wesley Triplett (“Triplett”). (ECF No. 79.) Triplett argues

that his term of supervised release should be terminated because he is staying out of

trouble, is employed, is taking care of his children, obtained treatment for domestic

violence, and obtained his driver’s license. (Id.) The government responded to Triplett’s

motion arguing, among other things, that the court should deny his motion “in light of the

seriousness of his underlying offense, his prior violations of his conditions, and the

amount of time remaining on supervision.” (ECF No. 82 at 2.) For the reasons set forth

in this opinion, including the court’s consideration of the factors set forth in 18 U.S.C. §

3553(a) and that Triplett previously violated conditions of his supervised release,

Triplett’s motion for early termination of supervised release will be denied without

prejudice.

       II.      Procedural History

       On March 20, 2017, Triplett pleaded guilty to possessing a firearm and

ammunition as a convicted felon, in violation of 18 U.S.C. § 922(g)(1). (ECF No. 29.) On
          Case 2:16-cr-00248-JFC Document 83 Filed 11/13/20 Page 2 of 9




November 2, 2017, this court sentenced Triplett to one day in prison and a term of

supervised release of three years with the first six months to be served on home

detention with electronic monitoring. (ECF No. 50.) On January 24, 2019, the court

found Triplett violated the conditions of his supervised release 1 by committing another

federal, state, or local crime and failing to refrain from the unlawful use of a controlled

substance. (ECF No. 78 at 1.) The court revoked Triplett’s term of supervised release,

sentenced him to a term of imprisonment of four months, and a term of supervised

release of thirty-two months. (Id. at 2-3.) As of the date of this opinion, Triplett has

approximately one year left to serve on his term of supervised release.

       On May 27, 2020, Triplett filed with this court a pro-se motion seeking early

termination of his term of supervised release. The government filed a response in

opposition to the motion. (ECF No. 82.) The probation officer informed the court that it

does not object to Triplett’s request. Triplett’s motion having been fully briefed is now

ripe to be decided by the court.

       III.   Discussion

              A. Applicable Law

       A district court has the discretion to grant the early termination of a defendant’s

term of supervised release 2 under 18 U.S.C. § 3583(e). United States v. Melvin, No.



1     On September 20, 2018, Triplett was charged in the Allegheny County Court of
Common Pleas at Docket Number: MJ-05003-CR-0007976-2018 with committing
simple assault. (ECF No. 62.) On November 2, 2017, Triplett tested positive for
cannabinoids. (Id.)
2         Supervised release “serves an entirely different purpose than the sentence
imposed under § 3553(a).” Pepper v. United States, 562 U.S. 476, 502 n. 15 (2011). It
“fulfills rehabilitative ends, distinct from those served by incarceration.” United States v.
Johnson, 529 U.S. 53, 59 (2000).
                                              2
        Case 2:16-cr-00248-JFC Document 83 Filed 11/13/20 Page 3 of 9




20-1158, 2020 WL 6108619, at *3 (3d Cir. Oct. 16, 2020). Pursuant to § 3583(e):

       [t]he court may, after considering the factors set forth in section
       3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
       (a)(7)—

             (1) terminate a term of supervised release and discharge the
                 defendant released at any time after the expiration of one
                 year of supervised release, pursuant to the provisions of
                 the Federal Rules of Criminal Procedure relating to the
                 modification of probation, if it is satisfied that such action
                 is warranted by the conduct of the defendant released
                 and the interest of justice.

18 U.S.C. § 3583(e)(1). As specified in § 3583(e)(1), in exercising its discretion, the

district court must consider the following factors:

          − the nature and circumstances of the offense and the history and
            characteristics of the defendant, § 3553(a)(1);

          − the need for the sentence imposed to afford adequate deterrence to
            criminal conduct, protect the public from further crimes of the defendant,
            and provide the defendant with needed educational or vocational training,
            medical care, or other correctional treatment in the most effective
            manner, § 3553(a)(2)(B)-(D);

          − the sentencing range established by the Sentencing Commission, §
            3553(a)(4);

          − any pertinent policy statement issued by the Sentencing Commission, §
            3553(a)(5);

          − the need to avoid unwarranted sentence disparities among defendants
            with similar records who have been found guilty of similar conduct, §
            3553(a)(6); and

          − the need to provide restitution to any victims of the offense, § 3553(a)(7).

“After considering these factors, the court may provide relief only if it is satisfied that

early termination is warranted by the defendant's conduct and is in the interest of

justice.” Melvin, 2020 WL 6108619, at *3. District courts need not make specific

findings of fact with respect to each § 3553(a) factor; it is sufficient for the court to state

                                              3
            Case 2:16-cr-00248-JFC Document 83 Filed 11/13/20 Page 4 of 9




    that it considered the statutory factors. Id.

          The Third Circuit Court of Appeals recently clarified that the general rule is that

early termination of a term of supervised release under § 3583(e)(1) “will be proper ‘only

when the sentencing judge is satisfied that new or unforeseen circumstances’ warrant

it.” Id. (quoting United States v. Davies, 746 F. App'x 86, 89 (3d Cir. 2018), cert. denied,

139 S. Ct. 1275, 203 L. Ed. 2d 280 (2019)). The court of appeals in Melvin explained:

          That is because, if a sentence was “sufficient, but not greater than
          necessary” when first pronounced, 18 U.S.C. § 3553(a), we would expect
          that something will have changed in the interim that would justify an early
          end to a term of supervised release.

Id. The court of appeals, however, “disavow[ed] any suggestion that new or unforeseen

circumstances must be shown.” Id. (emphasis added). 3 In other words, “a district court

need not find that an exceptional, extraordinary, new, or unforeseen circumstance

warrants early termination of a term of supervised release before granting a motion

under 18 U.S.C. § 3583(e)(1).” Id. Rather, the district court must be “satisfied that early

termination is warranted by the defendant's conduct and is in the interest of justice.” Id.

(quoting 18 U.S.C. § 3583(e)(1)).

          The court will consider the pertinent factors set forth in § 3553(a) as instructed in

§ 3583(e)(1) to determine whether early termination of Triplett’s term of supervised

release is warranted by his conduct and in the interest of justice.

                 B. Section 3553(a) Factors




3      The court of appeals explained that the language in United States v. Laine, 404
F. App’x 571, 573-74 (3d Cir. 2010), that “early termination of supervised release under
section 3583(e) should occur only when the sentencing judge is satisfied that something
exceptional or extraordinary warrants it,” is not based upon the statute and is not
binding precedent. Melvin, 2020 WL 6108619 at *3.
                                                    4
         Case 2:16-cr-00248-JFC Document 83 Filed 11/13/20 Page 5 of 9




                     1. The nature and circumstances of the offense and the
                        history and characteristics of the defendant, § 3553(a)(1)

       Triplett committed a serious offense by possessing a firearm after being

convicted of a felony. According to the Presentence Investigation Report filed in this

case, law enforcement conducted a traffic stop on a car driven by Triplett. Police officers

smelled the odor of marijuana emanating from Triplett’s vehicle. Triplett ran from the

police officers, eventually tripped and fell, and threw a stolen firearm with one round in

the chambers into the nearby weeds. Police officers found a loaded 8-round magazine

on the ground where Triplett fell. (ECF No. 35 at 4-5.) The foregoing conduct shows the

severity of Triplett’s offense and the dangerousness of his conduct; indeed, by running

from the police officers with a loaded firearm and magazine, Triplett placed the law

enforcement officers, community, and himself in grave danger.

       As this court explained at the time of Triplett’s sentencing, Triplett had a minimal

criminal history despite being a convicted felon, has a charming personality, and loves

his children. According to Triplett’s motion for early termination of his supervised

release, he has made substantial personal progress since his term of supervised

release was revoked in January 2019. He has held two jobs for a significant period of

time, takes care of his children, obtained his driver’s license, and completed treatment

for domestic violence. The court was also informed by Triplett’s probation officer that he

graduated from masonry school and obtained a full-time job with a construction

company. There is no record in this case that Triplett has engaged in any criminal

activity since his term of supervised release was revoked in 2019.

       Triplett’s substantial personal development since February 2019 is laudable. The

seriousness of his criminal conduct and his prior violations of the conditions of his

                                             5
         Case 2:16-cr-00248-JFC Document 83 Filed 11/13/20 Page 6 of 9




supervised release, however, weigh heavily against the early termination of his

supervised release.

                      2. The need for the sentence imposed to afford adequate
                         deterrence to criminal conduct and protect the public from
                         further crimes of the defendant, and provide the defendant
                         with needed educational or vocational training, medical
                         care, or other correctional treatment in the most effective
                         manner§§ 3553(a)(2)(B)-(D)

       Triplett’s serious criminal conduct warranted a significant term of supervised

release and court initially imposed upon him a term of supervised release of thirty-six

months. Had Triplett successfully completed the initial term of supervised release, his

term of supervised release would have expired this month (November 2020). In January

2019, however, the court found Triplett violated conditions of the original term of

supervised release, revoked the term of supervised release, and sentenced him to a

term of imprisonment of four months and a term of supervised release of thirty-two

months. The approximate end date for his current term of supervision is October 2021,

i.e., eleven months after his initial term of supervised release was set to expire.

       The eleven months of supervised release yet-to-be served are necessary to

account for Triplett’s violations of the conditions of supervised release and to deter

future violations. The early termination of his term of supervised release at this time

would nullify the term of supervised release imposed upon him when he violated the

conditions of his initial term of supervised release. Under those circumstances, the

continuation of Triplett’s term of supervised release affords deterrence to criminal

conduct and protects the public from further crimes by defendant. Based upon the

foregoing, this factor weighs heavily against the early termination of Triplett’s term of

supervised release.

                                             6
          Case 2:16-cr-00248-JFC Document 83 Filed 11/13/20 Page 7 of 9




                     3. The sentencing range established by the Sentencing
                        Commission, § 3553(a)(4)

       Triplett’s guideline range for imprisonment was 12 to 18 months. The court

granted Triplett a variance and sentenced him to a term of imprisonment of one day

because of his desire to better himself, need for physical therapy, and minimal criminal

history. Triplett’s guideline range for a term of supervised release was one to three

years. Considering the significant variance granted to Triplett with respect to the term of

imprisonment, the court sentenced him to a term of supervised release of three years,

which was at the high-end of the applicable sentencing guideline range.

       Triplett served his original term of imprisonment and then violated conditions of

his term of supervised release. The court revoked his term of supervised release,

sentenced him to a guideline term of imprisonment of four months, and a term of

supervised release of thirty-two months, pursuant to 18 U.S.C. § 3583(h). Triplett has

approximately ten months of supervised release left to serve. Based upon the foregoing,

this factor weighs in favor of denying Triplett’s motion because the court varied from the

guidelines with respect to the term of imprisonment, and, therefore, imposed a term of

supervised release at the high-end of the guideline range, which Triplett did not

complete without violating conditions of his supervised release. Triplett has more than

one-third of his term of supervised release left to serve for those violations.

                     4. Any pertinent policy statement issued by the Sentencing
                        Commission, § 3553(a)(5).

       No pertinent policy statements were raised by the parties with respect to this

matter.




                                              7
         Case 2:16-cr-00248-JFC Document 83 Filed 11/13/20 Page 8 of 9




                     5. The need to avoid unwarranted sentence disparities among
                        defendants with similar records who have been found
                        guilty of similar conduct, § 3553(a)(6).

       There is no evidence that Triplett’s term of supervised release should be

terminated to avoid unwarranted sentencing disparities among defendants with similar

records who have been found guilty of similar conduct.

                     6. The need to provide restitution to any victims of the
                        offense, § 3553(a)(7).

       Restitution is not an issue in this case.

              C. Whether early termination is warranted and in the interest of
                 justice

       In support of his motion, Triplett asserts that along with his other

accomplishments, he is “staying far from trouble.” (ECF No. 79 at 1.) Compliance with

the conditions of supervision, including refraining from engaging in criminal conduct,

however, is required behavior while serving a term of supervised release. United States

v. Banks, No. 04-176, 2015 WL 926534, at *4 (W.D. Pa. Mar. 4, 2015) (citing United

States v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y. 1998) (“While [the defendant’s]

post-incarceration conduct is apparently unblemished, this alone cannot be sufficient

reason to terminate the supervised release since, if it were, the exception would

swallow the rule.”)). The fact of compliance may very well mean that supervision is

serving its deterrent and rehabilitative purposes and continuation of it to full term will

achieve its desired effects on the supervised individual and community. For example,

Triplett is abiding by the law, gainfully employed, and taking care of his children, all of

which is required by the conditions of his supervised release. Triplett is encouraged to

continue the path to a law-abiding life and working with his probation officer to achieve


                                              8
         Case 2:16-cr-00248-JFC Document 83 Filed 11/13/20 Page 9 of 9




his personal goals. His conduct is commendable, but, considering the foregoing §

3553(a) analysis, and his prior violations of supervised release, the interests of justice

are best served by him completing the term of supervised release imposed upon him for

violating the conditions of his original term of supervised release.

       IV.    Conclusion

       Based upon the foregoing, the court will deny the motion for early termination of

supervised release (ECF No. 61) without prejudice.

       An appropriate order follows.



Dated: November 13, 2020                         BY THE COURT:

                                                 /s/ JOY FLOWERS CONTI
                                                 Joy Flowers Conti
                                                 Senior United States District Judge




                                             9
